 LOCAL NO.369, IBEW15InternationalBrotherhood of ElectricalWorkers,AFL-CIO,Local Union No. 369 and Clark Truckingand Rigging Company.Case 9-CC-716September 17, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSKENNEDYAND PENELLOOn July 31, 1973, Administrative Law Judge PhilSaunders issued the attached Decision in this pro-ceeding. Thereafter, the Respondent filed exceptionsand a supporting brief.Pursuant to the provision of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the'at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, International Brotherhoodof ElectricalWorkers, AFL-CIO, Local Union No.369, Cincinnati, Ohio, its officers, agents, and repre-sentatives, shall take the action set forth in the saidrecommended Order.in this case was filed by Clark Trucking and Rigging Com-pany, herein Clark or the Charging Party, on March 14, andthe complaint issued on March 30.Upon the entire record, including my observation of thewitnesses,and after due consideration of the briefs filed byGeneral Counsel and Respondent, I make the following:FINDINGS OF FACTITHE BUSINESS OF THE COMPANIESThe Charging Party is an Ohio corporation with its princi-pal place ofbusinesslocated in Cincinnati,and is engagedin several States in the industrial moving, rigging, and elec-trical contracting business. In the operation of its business,the Charging Party annually purchases goods, supplies, andmaterials valued in excess of $50,000 from suppliers locatedoutside the State of Ohio and causes them to be shipped ininterstate commerce directly to its place of business locatedin the State of Ohio.American Standard, Inc., is a Kentucky corporation withits principal place of business located in Louisville and isengaged in manufacturing plumbing fixtures. In the opera-tion of its business, American Standard annually purchasesgoods, supplies, and materials valued in excess of $50,000from suppliers located outside the State of Kentucky, andcauses them to be shipped in interstate commerce directlyto its places of business located in the State of Kentucky.Upon the foregoing facts, I find that Clark and AmericanStandard are each employers engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDThe complaint alleges,the answer admits, andI find thatthe Respondent Union is,and has been at all times material,a labor organization within the meaning of Section 2(5) ofthe Act.III. THE ALLEGED UNFAIR LABOR PRACTICES'The Respondent has excepted to certaincredibilityfindings made by theAdministrativeLaw Judge.It is the Board's establishedpolicy notto overrulean AdministrativeLaw Judge's resolutionswithrespect tocredibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect.StandardDry Wall Products,Inc.,91NLRB 544,enfd.188 F.2d 362 (C.A. 3, `1951). We have carefullyexamined the recordand find no basis for reversing his findings.DECISIONSTATEMENTOF THE CASEPHIL SAUNDERS, Administrative Judge: This case presentsa single issue, namely, whether or not on or about February19 and 20, 1973,' Respondent Union threatened, restrained,or coerced a neutral employer with an object of forcing suchemployer to cease doing business with the Charging Partyin violation of Section 8(b)(4)(ii)(B) of the Act. The charge'Unless otherwise indicated,all dates appearing hereinafter are in 1973.The record reveals that Clark has a contract with Ameri-can Standard to perform certain electricalmaintenancework at the American Standard facility in Louisville. TheRespondent Union represents the maintenanceelectriciansemployed by American Standard at its Louisville factory,and also representsthe electrician employeesof members ofthe Louisville Chapter of the National Electrical Contrac-tors Association, and any otherelectricalcontractors whohave contracts for work in the Louisvillearea,and whosigneda letter of assent with the Union. During the timesin issue,the Union had collective-bargainingagreementswith American Standard and with Clark (through aletter ofassent tobe bound by the contract between the Union andLouisville Chapter, National Electrical Contractors Associ-ation, Inc.). The contracts between the Union and Ameri-can Standard provided, among other things, that AmericanStandard was to subcontract electrical work only to con-tractors hiring electricians who are members of the IBEW.In the afternoon on February 19, LouisK. Reesor, busi-ness managerof the Respondent Union, received a tele-206 NLRB No. 11 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDphone call from an unidentified employee of AmericanStandard who advised Reesor that Clark's workmanship onthe job here in question was "quite shoddy," in particulara disconnected switch that had double fuses, and the calleralso mentioned to Reesor that somebody was correcting thiswork for Clark. Shortly thereafter, Reesor talked with ElmerHunter, the union steward on the second shift at AmericanStandard, and asked Hunter to check and see if Clark wasstill on the job and to call him back. Hunter did not callback.On the evening of February 19, the-Respondent Unionheld a meeting of its executive board at the union hall and,beginning about 9:30 p.m., both Reesor and William Bo-gard, assistant business manager of the Union, attemptedon several occasions to get in touch with their steward atAmerican Standard-by this time the third shift was work-ing and the steward on this shift was Charles Lechleiter.Dillard Shaw, a guard for American Standard, testifiedthat around 10:45 p.m. he received a call from a man whoidentified himself as a business agent for the Union, and hewanted to speak to a "Mr. Fitzpatrick." Shaw replied thatthere were no department heads available at this time of thenight, but testified the business agent then stated, "I'll giveyou fifteen minutes to do so-if not, I will put,a picket linearound that place there." Shaw testified that, in a laterphone conversation that night, the caller in question identi-fied himself as Reesor.Alvin Shafer, third-shift maintenance foreman for Ameri-can Standard, and who Shaw located to help with the prob-lem at hand, credibly testified that about midnight, when hetook one of the incoming calls, Reesor was "ranting" and"raving" about closing the "place down in about 15 min-utes" if he, Shafer, did not get "a bunch of the scabbie s-b'sout of there." Reesor also asked Shafer how he would liketo have "picket lines around the damn place." Shafer testi-fied that Reesor continued to call back,'repeatedly inquiringwhat was being done, that he made reference to Clark, thatReesor wanted them out of the plant, and that he told himthat Clark had rejected "fifty-seven" of his men. Shaferstated that during the night in question, he also received acall from William Bogard, Reesor's assistant, and Bogardwanted to know if he could, talk to the steward. Shaferreplied that he would have Steward Lechleiter call him.George Ziegler, Jr., general foreman of maintenance forAmerican Standard, credibly testified that around midnighthe received a call from Shafer telling him thatBusinessAgent Reesor wanted Clark's people out of the plant or hewas going to close it down. Ziegler then called Reesor tofind out what the exact difficulties were, and Reesor repeat-ed that he-was "tired of fooling around with Clark," and hewas going to close the plant down if American Standard didnot "get them out of there."Further, during the early hours on February 20, C. W.Amos, Jr., manager of Industrial Relations for AmericanStandard, testified that he was called to the plant and thenspoke with Reesor at approximately 1:30- a.m., and thatduring his conversation Reesor relayed to him the manyproblems he was having with Clark and that he was goingto close the plant. The two men agreed, however, to meetthe following morning to discuss these problems and Ree-sor, acting on this basis, called off plans to strike AmericanStandard. It is pointed out that at the time of this conversa-tionWilliam Bogard, Reesor's assistant, had already takenaction by instructing his steward at American Standard toprepare for shutdown, but no strike or walkout occurredand no picket lines were set up.The Respondent Union maintains and argues thatReesor's threatof a picketline and walkout was made inresponse to his difficulty with American Standard in gettingin touch with the union steward, and not for the object offurthering any dispute with Clark or of forcing AmericanStandard to cease doing business with Clark, The Respon-dent also points to the testimony given by Bogard in whichhe relates the various problems in getting, in touch with thestewards on the second and third shifts. In ' its brief, theRespondent Union states the following, "clearly, while theinitial reason for Reesor's and Bogard's attempting to get intouch with their steward was to check on work being doneby Clark, this was not what prompted the threat of a picketline.What prompted the threat of a picket line was Ameri-can Standard's failure to permit the Union representativesready access to their second and third-shift Stewards on thetelephone (which had been going on for several months andculminated in Reesor's frustration on the evening of Febru-ary 19)."Reesor testified that on November 19 he had no problemwith Clark, but his problem on this date was with American,Standard in attempting to locate his steward.However, Ihave, credited the testimony of witnesses for the GeneralCounsel, and, if Reesor's problem was with-American Stan-dard, it was not at all apparent on the night and morningin question. On his first of many calls to Shafer, Reesormade it very clear that his dispute was with Clark, as he toldShafer that he wanted Clark out of the plant, and there wasno mention by Reesor of the problem with his steward untillater conferences and meetings.Reesor initially told Zieglerthat he was "tired of fooling with Clark" and he would closedown American Standard if he did not get Clark out of theplant. Furthermore, when C. W. Amos called the Union,Reesor first complained about his problems with Clark andthreatened to close down American Standard, and, in fact,itwas not until late the next morning that Amos learned ofthe exact difficulties and details Reesor was having in con-tacting the night steward.In the final analysis, the Respondent acknowledged thatitwas upset with Clark because it had rejected certain refer-rals sent out by'the Union, and further acknowledged thatitwas also upset by the fact that Clark had been awardedthe job over two other Louisville electrical contractors whosupposedly had lower bids than Clark. On the basis of thisrecord, the only conclusion that can be drawn is that theRespondent threatened American Standard with a walkoutunless it removed Clark's equipment from the premises, andit is also noted that this was no idle threat inasmuch as theRespondent had instructed its steward to take action inpreparing for a shutdown. Moreover, as further pointed out,the object of the threats was to cause American Standard tocease doing businesswith Clark,whom,according to theRespondent's own admissions,it believed had been workingon the premises using nonbargaining unit employees.As the object of the Respondent's threats was not thelabor relations between American Standard and its employ- LOCAL NO.369, IBEWees, but the labor relation of Clark, the Respondent's con-duct was secondary in nature.2 Accordingly, the recordclearly supports a finding and conclusion that the Respon-dent violated Section 8(b)(4)(ii)(B) of the Act.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices in violation of Section 8(b)(4Xii)(B) of theAct, it will be recommended that Respondent be ordered tocease and desist therefrom and to take certain affirmativeaction designed to remedy the unfair labor practices andotherwise effectuate the policies of the Act.CONCLUSIONS OF LAW1.Clark Trucking and Rigging Company and AmericanStandard, Inc., are employers and persons engaged in com-merce within the meaning of Section 2(6) and (7) and8(b)(4)(ii)(B) of the Act.2.Respondent is a labor organization within themeaningof Section 2(5) and Section 8(b) of the Act.3.By threatening, coercing, and restraining AmericanStandard, Inc., a person engaged in commerce, with anobject of forcing or requiring such person to cease doingbusiness with Clark Trucking and, Rigging Company, a per-son engaged in commerce,Respondent engaged in, and isengaging in, unfair labor practices within the meaning ofSection 8(b)(4)(ii)(B) and Section 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDERSRespondent, International Brotherhood of ElectricalWorkers, AFL-CIO, Local Union No. 369,itsofficers,agents,and representatives, shall:1.Cease and desist from threatening, coercing, or re-strainingAmerican Standard, Inc., a personengaged incommerceor in an industry affectingcommerce,where anobject thereof is to force or require such personto ceasedoing businesswith Clark Trucking and Rigging Company,another person engaged incommerce.2.Take the following affirmative actiondesigned to ef-fectuate the policies of the National Labor Relations Act:(a) Post in conspicuous places at itsbusiness office, meet-ing halls, and all other places where notices to members arecustomarily posted, signed copies of the attached noticemarked "Appendix." 4 Copies of said notice, on forms pro-vided by the Regional Director of the National Labor Rela-tionsBoard for Region 9, after being signed by anauthorized representative of Respondent, shall be postedimmediately upon receipt thereof and be maintained by itfor 60 consecutive days thereafter. Reasonable steps shall betaken to insure that all aforesaid notices are not altered,defaced, or covered by any other material.(b) Sign and furnish to the aforesaid Regional Director,on forms to be supplied by him, sufficient copies of the17attached "Appendix" for posting by American Standard,Inc., said employer being willing, at all places where noticesto employees are customarily posted. Said copies, afterbeing signed by duly authorized representatives of Respon-dent, shall be forthwith returned to the aforesaidRegionalDirector for disposition by him.(c)Notify the Regional Director for Region 9, in writing,within 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.2 The Board has stated that "The key consideration" in an 8(b)(4)(B) case"is whether the pressured employer is truly the primary with whom the unionhad its dispute or whether ... the pressured employer was a neutral to thedispute."Local Union No. 438, United Association of Journeymen and Appren-ticesof the Plumbing and Pipefitting Industry (George Koch Sons, Inc.),201NLRB No. 7. On the basis of the record here, and in view of the abovefindings, Clark was the primary employer, whereas American Standard, thepressured employer, was a neutral to the dispute between the Respondentand Clark.3 In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommendedOrderherein shall,as provided in Section102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions,and Order and all objections thereto shall bedeemed waived for all purposes.4 In the event that the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words m the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuantto a Judgment of the United States Court of AppealsEnforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten, coerce, or restrain AmericanStandard, Inc., where an object thereof is to force orrequire American Standard to cease doingbusinesswith Clark Trucking and Rigging Company.INTERNATIONALBROTHERHOODOF ELECTRICALWORKERS,AFL-CIO, LocALUNION No. 369(Local Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questionsconcerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Federal OfficeBuilding, Room2407, 550 Main Street, Cincinnati, Ohio 45202, Telephone513-684-3686.